RANDY SUE POLLOCK
Attorney at Law (CSBN 64493)
286 Santa Clara Avenue
Oakland, CA 94610
Telephone: (510) 763-9967
Facsimile: (510) 380-6551

Attorney for Defendant
BOBBY LOUIS SANDERS

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA

                                                   )
UNITED STATES OF AMERICA,                          )   Case No.: 2:16-cr-00081-JAM
                                                   )
               Plaintiff,                          )
                                                   )   STIPULATION AND ORDER TO
       vs.                                         )   CONTINUE STATUS CONFERENCE
                                                   )   AND SET DATE FOR CHANGE OF
                                                   )   PLEA
BOBBY SANDERS,                                     )   ___________________________
                                                   )
               Defendant.                          )


       Defendant Bobby Sanders, by and through his counsel of record, Randy Sue Pollock,
hereby request that the status conference presently set for May 28, 2019, be rescheduled for June
11, 2019 at 9:15 a.m. This extension is at the request of defense counsel so that she can have
additional time to review and discuss the proposed plea agreement with her client.
1. For the purpose of computing time under the Speedy Trial Act, 18 United States Code
   Section 3161(h)(7)(A) within which trial must commence, the time period of May 28, 2019
   to June 11, 2019, inclusive, is deemed excludable pursuant to 18 United States Code Section
   3161(h)(7)(A) and (B)(iv), corresponding to Local Code T-4 because it results from a
   continuance granted by the Court at defendant’s request on the basis of the Court’s finding
   that the ends of justice served by taking such action outweigh the best interest of the public
   and the defendant in a speedy trial.


STIPULATION AND PROPOSED ORDER TO CONTINUE STATUS CONFERENCE

UNITED STATES vs. BOBBY SANDERS, CR. 16-0081-JAM
2. Nothing in this stipulation and order shall preclude a finding that other provisions of the
   Speedy Trial Act dictate that additional time periods are excludable from the period within
   which a trial must commence.


Date: May 25, 2019                                         /s/ RANDY SUE POLLOCK
                                                           RANDY SUE POLLOCK
                                                           Counsel for Defendant
                                                           BOBBY LOUIS SANDERS

Date: May 25, 2019                                         /s/KEVIN KHASIGIAN
                                                           KEVIN KHASIGIAN
                                                           Assistant United States Attorney


                                              ORDER
       The Court hereby grants the motion submitted by Defendant Bobby Sanders. For the
purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) within which
trial must commence, the time period from May 28, 2019 to June 11, 2019, inclusive, is deemed
excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv), corresponding to Local Code T-
4 because it results from a continuance granted by the Court at defendant’s request on the basis
of the Court’s finding that the ends of justice served by taking such action outweigh the best
interest of the public and the defendant in a speedy trial. Nothing in this stipulation and order
shall preclude a finding that other provisions of the Speedy Trial Act dictate that additional time
periods are excludable from the period within which a trial must commence.


                                               IT IS SO ORDERED.

DATE: 5/28/2019                                /s/ John A. Mendez         __
                                               JOHN A. MENDEZ
                                               United States District Judge




STIPULATION AND PROPOSED ORDER TO CONTINUE STATUS CONFERENCE

UNITED STATES vs. BOBBY SANDERS, CR. 16-0081-JAM
